UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):January 5, 2011 EVERGREEN ENERGY INC. (Exact name of Registrant as specified in its charter) Delaware 001-14176 84-1079971 (State or other jurisdiction of incorporation or organization) Commission File Number IRS Employer Identification Number 1225 17th Street, Suite 1300 Denver, Colorado (Address of principal executive offices) (Zip Code) (303) 293-2992 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17CFR230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Section3.Securities and Trading Markets Item3.01.Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. On November 29, 2010, Evergreen Energy Inc. (the “Company”) was notified by NYSE Arca, Inc. (“NYSE Arca”) that it was not in compliance with two of the NYSE Arca’s continued listing standards under Rule 5.5(b)(2) and Rule 5.5(b)(1) of the NYSE Arca Equities Rules.The standards require that a listed common stock must maintain an average closing price in excess of $1.00 over a consecutive 30 trading-day period and that a company must have market value of public held shares of at least $15.0 million. In December 2010, the Company responded to the NYSE Arca with its business plans to cure the noncompliance.On January 5, 2011, the NYSE Arca notified the Company that they have accepted the Company’s response and the Company will have through February 28, 2011 to cure both deficiencies stated above. The Company’s common stock will continue to be listed and traded on NYSE Arca during the recovery period The Company has also issued a press release as required by the NYSE Arca rules related to the matter described herein.A copy of the press release is attached hereto as Exhibit 99.1. Section 9.Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit Number Exhibit Title or Description Press release dated January 5, 2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Evergreen Energy Inc. Date: January 5, 2011 By: /s/ Diana L. Kubik Diana L. Kubik Executive Vice President and Chief Financial Officer 3 Evergreen Energy Inc. EXHIBIT INDEX Exhibit Number Exhibit Title or Description Press release dated January 5, 2011 4
